DISMISS; and Opinion Filed September 18, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-00483-CV

                  IN THE INTEREST OF A.Y.B. AND E. B., CHILDREN

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-30190-2016

                             MEMORANDUM OPINION
                         Before Justices Bridges, Brown, and Boatright
                                   Opinion by Justice Brown
       Before the Court is the parties’ voluntary agreed motion to dismiss appeal. The motion

recites that a motion for new trial was granted in this case, rendering the appeal of the now set-

aside final order moot. We grant the motion and dismiss this appeal. See TEX. R. APP. P. 42.1.




                                                      /Ada Brown/
                                                      ADA BROWN
                                                      JUSTICE


180483F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF A.Y.B. AND E.B.,               On Appeal from the 199th Judicial District
 CHILDREN                                          Court, Collin County, Texas
                                                   Trial Court Cause No. 199-30190-2016.
 No. 05-18-00483-CV                                Opinion delivered by Justice Brown;
                                                   Justices Bridges and Boatright
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 18th day of September, 2018.




                                             –2–